DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a display unit”, “a sound output unit”, “a control unit” in claims 1-15.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2017/0010359 to Jung.

In regards to claims 1-3 and 9-10, Jung discloses and shows in Figures 1-4 and 13, a control method of a distance measuring apparatus, comprising:  
20acquiring, by a GPS module (402) (applicant’s location acquiring sensor), a current location of the distance measuring apparatus (par. 2, 24, 30-31, 46, 48); 
measuring, by an orientation module (406) (applicant’s slope sensor), a tilt angle of the distance measuring 35apparatus (par. 2, 30-31, 36, 39, 46, 53); 
measuring, by a laser module (404) (applicant’s distance measuring sensor), a straight line distance from the distance measuring apparatus to a target (par. 2, 26, 30-31, 46, 50); 
calculating, by a processing module (408) (applicant’s control unit), an elevation of the target (applicant’s height of the target) by using the tilt angle 5and the straight line distance (par. 2, 39-40, 42-45); 
calculating, by the control unit, horizontal and vertical distance components (applicant’s attack distance) by using a relationship between the height of the target, a landing angle, and the attack distance (par. 36, 39-40, 42-45, 56-57, 65-66); and 

[claims 2 and 10] wherein the calculating an elevation or altitude of the target (applicant’s height of the target) includes: calculating, by the control unit, the height of the target by using an equation of a distance multiplied by the sine or cosine of angle of incline or decline (par. 31, 36, 39-40, 42-45, 53);
[claim 3] wherein a relationship between the landing angle and the attack distance is calculated by a processor (par. 42-45, 65).

Allowable Subject Matter
Claims 4-8 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	As to claims 4 and 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious, “a distance measurement apparatus” that calculates an “attack distance” based on an explicit equation which is a function of landing angle, in combination with the rest of the limitations of the claim.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886